United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1410
                                   ___________

Thomas John Lewis,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 7, 2004
                                Filed: December 15, 2004
                                 ___________

Before BYE, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Lewis appeals the district court’s1 adverse grant of summary judgment
in his medical malpractice action brought under the Federal Tort Claims Act, 28
U.S.C. § 2671, et seq. After careful de novo review of the record, see Bellecourt v.
United States, 994 F.2d 427, 430 (8th Cir. 1993), we conclude that summary
judgment was not granted prematurely, and that the issue of costs is premature as no
costs have been awarded. We affirm the merits for the reasons stated by the district
court. See 8th Cir. R. 47B.

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.